Fourth Court of Appeals
                                San Antonio, Texas
                                       July 20, 2021

                                   No. 04-19-00206-CR

                                   Joel ALEJANDREZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. 15-CR-101
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Liza A. Rodriguez, Justice

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.
                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court